Exhibit 10
  


INTERNET AMERICA, INC.


2007 STOCK OPTION PLAN


ARTICLE I. GENERAL
 
Section 1.1 Purpose. The purposes of this Stock Option Plan (the “Plan”) are to:
(1) associate the interests of the management of Internet America, Inc. and its
subsidiaries and affiliates (collectively referred to as the “Company”) closely
with the stockholders to generate an increased incentive to contribute to the
Company’s future success and prosperity, thus enhancing the value of the Company
for the benefit of its stockholders; (2) provide management with a proprietary
ownership interest in the Company commensurate with Company performance, as
reflected in increased stockholder value; (3) maintain competitive compensation
levels thereby attracting and retaining highly competent and talented directors,
employees and consultants; and (4) provide an incentive to management for
continuous employment with the Company. Certain capitalized terms are defined in
Section 4.7.
 
Section 1.2 Administration. 
 
(a) The administration of the Plan with respect to all or any number or type of
awards shall be undertaken by one or more of the following as designated from
time to time by the Board of Directors of the Company:
 
(i) the Board of Directors;
 
(ii) any duly constituted committee of the Board of Directors; or
 
(iii) any duly authorized officer or officers of the Company.
 
Such administrating party shall be referred to herein as the “Plan
Administrator”. The Board of Directors may place any conditions it deems
appropriate on the discretion of the Plan Administrator.
 
(b) Subject to any limitations imposed by the Board of Directors, the Plan
Administrator shall have the authority, in its sole discretion and from time to
time to:
 
(i) designate the officers and key employees and consultants of the Company and
its Subsidiaries eligible to participate in the Plan;
 
(ii) grant Options provided in the Plan in such form and amount as the Plan
Administrator shall determine;
 
(iii) impose such limitations, restrictions and conditions, not inconsistent
with this Plan, upon any such Option as the Plan Administrator shall deem
appropriate; and
 
(iv) interpret the Plan and any agreement, instrument or other document executed
in connection with the Plan, adopt, amend and rescind rules and regulations
relating to the Plan, and make all other determinations and take all other
action necessary or advisable for the implementation and administration of the
Plan.
 
(c) Decisions and determinations of the Plan Administrator on all matters
relating to the Plan shall be in its sole discretion and shall be final,
conclusive and binding upon all persons, including the Company, any participant,
any stockholder of the Company, any employee and any consultant. No member of
any committee acting as Plan Administrator shall be liable for any action taken
or decision made relating to the Plan or any Option thereunder.
 
Section 1.3 Eligibility for Participation. Participants in the Plan shall be
selected by the Plan Administrator from the directors, executive officers and
other employees and consultants of the Company, executive officers and employees
of any Subsidiary of the Company and executive officers and key employees of any
consultant to, administrator for or manager of the Company who have the
capability of making a substantial contribution to the success of the Company.
In making this selection and in determining the form and amount of Options, the
Plan Administrator shall consider any factors deemed relevant, including the
individual’s functions, responsibilities, value of services to the Company and
past and potential contributions to the Company’s profitability and growth. For
the purposes of this Plan, the term “Subsidiary” means any corporation or other
entity of which at least 50% of the voting securities are owned by the Company
directly or through one or more other corporations, each of which is also a
Subsidiary. With respect to non-corporate entities, Subsidiary shall mean an
entity managed or controlled by the Company or any Subsidiary and with respect
to which the Company or any Subsidiary is allocated more than half of the
profits and losses thereof.
 

--------------------------------------------------------------------------------


 
Section 1.4 Types of Options Under Plan. Options under the Plan may be in the
form of any one or more of the following:
 
 
(i)
Stock Options, as described in Article II; and/or

 
 
(ii)
Incentive Stock Options, as described in Article III.

 
Options under the Plan shall be evidenced by an option agreement between the
Company and the recipient of the Option, in form and substance satisfactory to
the Plan Administrator, and not inconsistent with this Plan (“Option
Agreement”). Option Agreements may provide such vesting schedules for Stock
Options and Incentive Stock Options, and such other terms, conditions and
provisions as are not inconsistent with the terms of this Plan. Subject to the
express provisions of the Plan, and within the limitations of the Plan, the Plan
Administrator may modify, extend or renew outstanding Option Agreements, or
accept the surrender of outstanding Options and authorize the granting of new
Options in substitution therefor. However, except as provided in this Plan, no
modification of an Option shall materially impair the rights of the holder
thereof without his consent.
 
Section 1.5 Aggregate Limitation on Options. 
 
(a) Shares of stock which may be issued under the Plan shall be authorized and
unissued or treasury shares of common stock, $.01 par value, of the Company
(“Common Stock”). The maximum number of shares of Common Stock which may be
issued pursuant to Options issued under the Plan shall be 2,000,000 which may be
increased by the Board of Directors pursuant to Section 4.12.
 
(b) For purposes of calculating the maximum number of shares of Common Stock
which may be issued under the Plan at any time, all the shares issued (including
the shares, if any, withheld for tax withholding requirements) under the Plan
shall be counted when issued upon exercise of a Stock Option or Incentive Stock
Option.
 
(c) Shares tendered by a participant as payment for shares issued upon exercise
of a Stock Option or Incentive Stock Option shall be available for issuance
under the Plan. Any shares of Common Stock subject to a Stock Option or
Incentive Stock Option which for any reason is terminated unexercised or expires
shall again be available for issuance under the Plan.
 
Section 1.6 Effective Date and Term of Plan. 
 
(a) The Plan shall become effective on the date adopted by the Board of
Directors, subject to approval by the holders of a majority of the shares of
voting stock of the Company at a meeting of stockholders or by written consent.
 
(b) The Plan and all Options issued under the Plan shall remain in effect until
such Options have been satisfied or terminated in accordance with the Plan and
the terms of such Options.
 
ARTICLE II. STOCK OPTIONS
 
Section 2.1 Grant of Stock Options. The Plan Administrator may from time to
time, and subject to the provisions of the Plan and such other terms and
conditions as the Plan Administrator may prescribe, grant to any participant in
the Plan one or more options to purchase for cash or shares the number of shares
of Common Stock (“Stock Options”) allotted by the Plan Administrator. The date a
Stock Option is granted shall mean the date selected by the Plan Administrator
as of which the Plan Administrator allots a specific number of shares to a
participant pursuant to the Plan.
 
Section 2.2 Stock Option Agreements. The grant of a Stock Option shall be
evidenced by a written Option Agreement, executed by the Company and the holder
of a Stock Option (the “Optionee”), stating the number of shares of Common Stock
subject to the Stock Option evidenced thereby, and in such form as the Plan
Administrator may from time to time determine.
 

--------------------------------------------------------------------------------


 
Section 2.3 Stock Option Price. The option price per share of Common Stock which
must be paid by the Optionee upon the exercise of a Stock Option shall be 100%
of the fair market value of a share of Common Stock on the date the Stock Option
is granted to the Optionee, unless a higher or lower price is otherwise
determined by the Plan Administrator.
 
Section 2.4 Term and Exercise. Stock Options granted under the Plan shall not be
exercisable prior to six months from the date of their grant, unless a shorter
period is provided by the Plan Administrator or by another section of this Plan,
and may be subject to such conditions and restrictions on exercise as the Plan
Administrator shall determine. A Stock Option shall be subject to such vesting
schedule and term (“Option Term”) as the Plan Administrator may provide in an
Option Agreement. No Stock Option shall be exercisable after the expiration of
its Option Term. Unless otherwise provided in an Option Agreement, each Option
shall have an Option Term of ten years, subject to earlier termination as
provided herein.
 
Section 2.5 Manner of Payment. Each Option Agreement providing for Stock Options
shall set forth the procedure governing the exercise of the Stock Option granted
thereunder, and shall provide that, upon such exercise in respect of any shares
of Common Stock subject thereto, the Optionee shall pay to the Company, in full,
the option price for such shares with cash or, if authorized by the Plan
Administrator, Common Stock. The Plan Administrator may permit an Optionee to
elect to pay the option price upon exercise of a Stock Option through a cashless
exercise procedure approved by the Plan Administrator by irrevocably authorizing
a broker to sell shares of Common Stock (or a sufficient portion of the shares)
acquired upon exercise of the Stock Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire option price and any tax
withholding resulting from such exercise.
 
Section 2.6 Issuance of Certificates. As soon as practicable after receipt of
payment, the Company shall deliver to the Optionee a certificate or certificates
for such shares of Common Stock. The Optionee shall become a stockholder of the
Company with respect to Common Stock represented by share certificates so issued
and as such shall be fully entitled to receive dividends, to vote and to
exercise all other rights of a stockholder.
 
Section 2.7 Death, Retirement and Termination of Employment of Optionee. Unless
otherwise provided in an Option Agreement or otherwise agreed to by the Plan
Administrator:
 
(a) Upon the death of the Optionee, any rights to the extent exercisable on the
date of death may be exercised by the Optionee’s estate, or by a person who
acquires the right to exercise such Stock Option by bequest or inheritance or by
reason of the death of the Optionee, provided that such exercise occurs within
both (i) the remaining Option Term of the Stock Option and (ii) one year. The
provisions of this section shall apply notwithstanding the fact that the
Optionee’s employment may have terminated prior to death, but only to the extent
of any rights exercisable on the date of death.
 
(b) Upon termination of the Optionee’s employment by reason of retirement or
permanent disability (as each is determined by the Plan Administrator), the
Optionee may exercise any Stock Options, provided such option exercise occurs
within both (i) the remaining Option Term of the Stock Option and (ii) 180 days
(in the case of permanent disability) or 90 days (in the case of retirement).


(c) Except as provided in Subsections (a) and (b) of this Section 2.7 or in an
Option Agreement, all Stock Options shall terminate immediately upon the
termination of the Optionee’s employment.


--------------------------------------------------------------------------------


 
ARTICLE III. INCENTIVE STOCK OPTIONS
 
Section 3.1 Grant of Incentive Stock Options. The Plan Administrator may, from
time to time and subject to the provisions of the Plan and such other terms and
conditions as the Plan Administrator may prescribe, grant to any officer or key
employee who is a participant in the Plan one or more “incentive stock options”
(intended to qualify as such under the provisions of Section 422 of the Internal
Revenue Code of 1986, as amended) (“Incentive Stock Options”) to purchase for
cash or shares the number of shares of Common Stock allotted by the Plan
Administrator. No Incentive Stock Options shall be made under the Plan after the
tenth anniversary of the effective date of the Plan. The date an Incentive Stock
Option is granted shall mean the date selected by the Plan Administrator as of
which the Plan Administrator allots a specific number of shares to a participant
pursuant to the Plan. Notwithstanding the foregoing, Incentive Stock Options
shall not be granted to any owner of 10% or more of the total combined voting
power of the Company and its subsidiaries.
 
Section 3.2 Incentive Stock Option Agreements. The grant of an Incentive Stock
Option shall be evidenced by a written Option Agreement, executed by the Company
and the holder of an Incentive Stock Option (the “Optionee”), stating the number
of shares of Common Stock subject to the Incentive Stock Option evidenced
thereby, and in such form as the Plan Administrator may from time to time
determine.
 
Section 3.3 Incentive Stock Option Price. The option price per share of Common
Stock which must be paid by the Optionee upon the exercise of an Incentive Stock
Option shall be 100% of the fair market value of a share of Common Stock on the
date the Incentive Stock Option is granted to the Optionee.
 
Section 3.4 Term and Exercise. Incentive Stock Options granted under the Plan
shall not be exercisable prior to six months from the date of their grant,
unless a shorter period is provided by the Plan Administrator or by another
section of this Plan, and may be subject to such conditions and restrictions on
exercise as the Plan Administrator shall determine. Each Incentive Stock Option
may be exercised during a period determined by the Plan Administrator, not to
exceed ten years from the date of grant thereof (the “Option Term”) and may be
subject to such vesting scheduling as the Plan Administrator may provide in an
Option Agreement. No Incentive Stock Option shall be exercisable after the
expiration of its Option Term.
 
Section 3.5 Maximum Amount of Incentive Stock Option Grant. The aggregate fair
market value (determined on the date the Incentive Stock Option is granted) of
Common Stock with respect to which Incentive Stock Options first become
exercisable by an Optionee during any calendar year (under all plans of the
Optionee’s employer corporations and their parent and subsidiary corporations)
shall not exceed $100,000.
 
Section 3.6 Applicability of Stock Options Sections. Sections 2.5, Manner of
Payment; and 2.6, Issuance of Certificates; and 2.7 Death, Retirement and
Termination of Employment; applicable to Stock Options, shall apply equally to
Incentive Stock Options. Said sections are incorporated by reference in this
Article III as though fully set forth herein.
 
Section 3.7 Code Requirements. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Code Section
422. Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify either the Plan or any Incentive Stock Option under Code Section
422, unless the participant has first requested the change that will result in
such disqualification.
 
ARTICLE IV. MISCELLANEOUS
 
Section 4.1 General Restriction. Each Option granted under the Plan shall be
subject to the requirement that, if at any time the Plan Administrator shall
determine that (i) the listing, registration or qualification of the shares of
Common Stock subject or related thereto upon any securities exchange or under
any state or Federal law, or (ii) the consent or approval of any government
regulatory body, or (iii) an agreement by the grantee of an Option with respect
to the disposition of shares of Common Stock, is necessary or desirable as a
condition of, or in connection with, the granting of such Option or the issue or
purchase of shares of Common Stock thereunder, such Option may not be
consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Plan Administrator.
 

--------------------------------------------------------------------------------


 
Section 4.2 Non-Assignability. 
 
(a) No Option granted under the Plan shall be assignable or transferable by the
recipient thereof, except by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order (as defined by Code Section
141(p)): provided, however, only with respect to Stock Options other than
Incentive Stock Options, the Plan Administrator may, in its discretion,
authorize all or a portion of the Stock Options (other than Incentive Stock
Options) to be granted on terms which permit transfer by the Optionee to a trust
or trusts for the exclusive benefit of the Optionee’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, or spouse, including adoptive
relationships (collectively “Immediate Family”), provided that (A) such trust or
trusts must be controlled by the Optionee, (B) there may be no consideration for
any such transfer, (C) the Option Agreement pursuant to which Stock Options are
granted must be approved by the Plan Administrator, and must expressly provide
for transferability in a manner consistent with this Section 4.2, and (D)
subsequent transfers of transferred Stock Options shall be prohibited except by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order. Following any permitted transfer, any Stock Option
will continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term Optionee shall be deemed
to refer to the transferee. The termination of employment and other events
described in Section 2.7 and in the Option Agreement shall continue to be
applied with respect to the original Optionee, and the Stock Option shall be
exercisable by the transferee only to the extent, and for the periods, specified
Section 2.7 and in the Option Agreement. During the life of the recipient, such
Option shall be exercisable only by such person or by such person’s guardian or
legal representative.
 
(b) Except as may otherwise be permitted under the Code, in the event of a
permitted transfer of a Stock Option (other than an Incentive Stock Option)
hereunder, the original Optionee shall remain subject to withholding taxes upon
exercise. In addition, the Company shall have no obligation to provide any
notices to a transferee, including, for example, of the termination of an Option
Agreement following the original Optionee’s termination of employment.
 
Section 4.3 Withholding Taxes. Whenever the Company proposes or is required to
issue or transfer shares of Common Stock under the Plan, the Company shall have
the right to require the grantee to remit to the Company an amount sufficient to
satisfy any Federal, state and/or local withholding tax requirements prior to
the delivery of any certificate or certificates for such shares. Alternatively,
the Company may issue, transfer or vest only such net of the number of shares of
the Company sufficient to satisfy the withholding tax requirements. For
withholding tax purposes, the shares of Common Stock shall be valued on the date
the withholding obligation is incurred.
 
Section 4.4 Right to Terminate Employment. Nothing in the Plan or in any
agreement entered into pursuant to the Plan shall confer upon any participant
the right to continue in the employment of the Company or affect any right which
the Company may have to terminate the employment of such participant.
 
Section 4.5 Non-Uniform Determinations. The Plan Administrator’s determinations
under the Plan (including without limitation determinations of the persons to
receive Options, the form, amount and timing of such Options, the terms and
provisions of such Options and the agreements evidencing same) need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Options under the Plan, whether or not such persons are
similarly situated.
 
Section 4.6 Rights as a Stockholder. The recipient of any Option under the Plan
shall have no rights as a stockholder with respect thereto unless and until
certificates for shares of Common Stock are issued to him.
 
Section 4.7 Definitions. In this Plan the following definitions shall apply:
 
(a) “fair market value” as of any date and in respect of any share of Common
Stock means the average of the closing bid and offer price on such date or on
the next business day, if such date is not a business day, of a share of Common
Stock on the OTC Bulletin Board or other public securities market on which the
Common Stock trades. If the Plan Administrator determines that the average of
the closing bid and offer price on the OTC Bulletin Board or other public
securities market on which the Common Stock trades does not properly reflect the
fair market value of a share of Common Stock, the fair market value of shares of
Common Stock shall be as determined by the Plan Administrator in such manner as
it may deem appropriate. In no event shall the fair market value of any share of
Common Stock be less than its par value.
 
(b) “Option” means a Stock Option or Incentive Stock Option.
 
(c) “option price” means the purchase price per share of Common Stock
deliverable upon the exercise of a Stock Option or Incentive Stock Option.
 

--------------------------------------------------------------------------------


 
Section 4.8 Leaves of Absence. The Plan Administrator shall be entitled to make
such rules, regulations and determinations as it deems appropriate under the
Plan in respect of any leave of absence taken by the recipient of any Option.
Without limiting the generality of the foregoing, the Plan Administrator shall
be entitled to determine (i) whether or not any such leave of absence shall
constitute a termination of employment within the meaning of the Plan and (ii)
the impact, if any, of any such leave of absence on Options under the Plan
theretofore made to any recipient who takes such leave of absence.
 
Section 4.9 Newly Eligible Employees. The Plan Administrator shall be entitled
to make such rules, regulations, determinations and grants of Options as it
deems appropriate in respect of any employee who becomes eligible to participate
in the Plan or any portion thereof.
 
Section 4.10 Adjustments. In the event of any change in the outstanding Common
Stock by reason of a stock dividend or distribution, recapitalization, merger,
consolidation, split-up, combination, exchange of shares or the like, the Plan
Administrator may appropriately adjust the number of shares of Common Stock
which may be issued under the Plan, the number of shares of Common Stock subject
to Options theretofore granted under the Plan, and any and all other matters
deemed appropriate by the Plan Administrator.
 
Section 4.11 Changes in the Company’s Capital Structure. 
 
(a) The existence of outstanding Options shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
 
(b) If, while there are outstanding Options, the Company shall effect a
subdivision or consolidation of shares or other increase or reduction in the
number of shares of the Common Stock outstanding without receiving compensation
therefore in money, services or property, then, subject to the provisions, if
any, in the Option Agreement (i) in the event of an increase in the number of
such shares outstanding, the number of shares of Common Stock then subject to
Options hereunder shall be proportionately increased; and (ii) in the event of a
decrease in the number of such shares outstanding the number of shares then
subject to Option hereunder shall be proportionately decreased.
 
(c) After a merger of one or more corporations into the Company, or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each holder of an outstanding Option shall,
at no additional cost, be entitled upon exercise of such Option to receive
(subject to any required action by stockholders) in lieu of the number of shares
as to which such Option shall then be so exercisable, the number and class of
shares of stock, securities or other consideration to which such holder would
have been entitled to receive pursuant to the terms of the agreement of merger
or consolidation if, immediately prior to such merger or consolidation, such
holder had been the holder of record of a number of shares of the Company equal
to the number of shares as to which such Option had been exercisable.
 
(d) If the Company is about to be merged into or consolidated with another
corporation or other entity, or if the Company is about to sell or otherwise
dispose of substantially all of its assets to another corporation or other
entity while unexercised Options remain outstanding, then the Plan Administrator
may direct that any of the following shall occur:
 
(i) If the successor entity is willing to assume the obligation to deliver
shares of stock or other consideration after the effective date of the merger,
consolidation or sale of assets, as the case may be, each holder of an
outstanding Option shall be entitled to receive, upon the exercise of such
Option and payment of the option price, in lieu of shares of Common Stock, such
shares of stock or other consideration as the holder of such Option would have
been entitled to receive had such Option been exercised immediately prior to the
consummation of such merger, consolidation or sale, and the terms of such Option
shall apply as nearly as practicable to the shares of stock or other
consideration purchasable upon exercise of the Option following such merger,
consolidation or sale of assets;
 
(ii) The Plan Administrator may waive any limitations set forth in or imposed
pursuant to this Plan or any Option Agreement with respect to such Option such
that such Option shall become exercisable prior to the record or effective date
of such merger, consolidation or sale of assets; and/or
 

--------------------------------------------------------------------------------


 
(iii) The Plan Administrator may cancel all outstanding Options as of the
effective date of any such merger, consolidation or sale of assets provided that
prior notice of such cancellation shall be given to each holder of an Option at
least 30 days prior to the effective date of such merger, consolidation or sale
of assets, and each holder of an Option shall have the right to exercise such
Option in full immediately prior to, and contingent upon, the effective date of
such merger, consolidation or sale of assets.
 
(e) Except as herein provided, the issuance by the Company of Common Stock or
any other shares of capital stock or securities convertible into shares of
capital stock, for cash, property, labor done or other consideration, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock then subject to outstanding Options.
 
Section 4.12 Amendment of the Plan. The Board of Directors may, without further
approval by the stockholders and without receiving further consideration from
the participants, amend this Plan or condition or modify Options under this
Plan, including increases to the number of shares which may be covered by
Options under this Plan.
 
This is the Stock Option Plan adopted by the Company on March 30, 2007.

       
INTERNET AMERICA, INC.
 
   
   
    By:   William E.(Billy) Ladin, Jr., Chief Executive Officer      

 

--------------------------------------------------------------------------------

